Title: To Benjamin Franklin from Giacomo Francisco Crocco, 15 July 1783
From: Crocco, Giacomo Francisco
To: Franklin, Benjamin


          
            Sir,
            Cadiz 15th. July 1783—
          
          His Imperial Majesty the Emperor of Morroco did me the honour to appoint me to be the bearer
            of his Answer to the United Provinces of North America with whom he is willing to sign a Treaty of Peace & Commerce, & in conseqce. has already given orders to
            his captains of Men of Warr not to molest on the open Seas the American Vessells, which
            agreable News I have already given to Richard Harrison Esqr. According to my instructions I am to accompany
            to the Court of Morroco the Embassador that will be appointed to conclude the Treaty of
            Peace. I presume that your Excellency is already acquainted that the travelling expences
            & other charges of Embassadors or Envoys Sent to Europe by the Emperor of Morroco,
            are to be paid by the Court or Republick that demands his friendship. In a few days I
            intend to sett out for Madrid where I will remain till I receive your Excellency answer
            to this letter directed to the Honorable William Carmichael Esqr. The United States
            Chargé d’Affaires at the Court of Spain, who I make no doubt shall receive orders to
            supply me the Money I may want on the occasion. As soon as I arrive at Paris I will have
            the Satisfaction to entertain at large your Excellency on the present negociation, not doubting it will be soon concluded to the
            advantage of both Courts, in the mean while I remain most truly Sir, Your most obedient
            & humble Servant
          
            Giacomo Franco: Crocco
            I was obliged to value on a friend to write you this letter in
              English otherwise I could only do it in the Italian Language.
          
        